Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claims filed 5/17/2020.  Claims 1-20 are pending for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claims 1, 12 and 16 recite the limitation “refining the machine learning model based the at least one score generated” which renders the claims indefinite.  More specifically, it is unclear what applicant meant by “based the at least one score”.  This raises questions as to the intended metes and bounds of the claimed invention.  For the purpose of examination, the examiner will assume applicant meant “based on”.  Appropriate correction is required.

All claims dependent from claims 1, 12 and 16 inherit the same rejections under 35 U.S.C. 112, 2nd paragraph. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 are directed to the abstract idea of generating score based on identified risk and refining model based on score generated, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1, 12 and 16 recite, in part, receiving performance data relating to a performance of a driver of a vehicle from multiple sources, identifying at least one risky event affecting the performance of the driver, wherein the at least one risky event negatively impacts the performance data to fall below a predetermined threshold, analyzing the performance data using a model to determine a severity level for each identified risky event affecting the performance of the driver; the model employing multiple types to analyze the performance data; generating at least one score based on the performance data for presentation; refining model based the at least one score generated; the refining including retraining model based on at least one of a training corpus that is modified based on the performance data.  These steps describe the concept of receiving performance data relating to a performance of a driver of a vehicle from multiple sources; identifying at least one risky event affecting the performance of the driver; wherein the at least one risky event negatively impacts the performance data to fall below a predetermined threshold; analyzing the performance data using a model to determine a severity level for each identified risky event affecting the performance of the driver; the model employing multiple types to analyze the performance data; generating at least one score based on the performance data for presentation; refining the model based the at least one score generated; the refining including retraining model based on at least one of a training corpus that is modified based on the performance data; generating score based on identified risk and refining model based on score generated, which is directed to abstract idea of Certain Methods of Organizing Human Activity (mitigating risk) and mathematical concepts (mathematical calculations: generating score).  As such, the description in claims 1, 12 and 16 of is an abstract idea.  Claims 2-11, 13-15 and 17-20 are dependent on claims 1, 12 and 16 and include all the limitations of claims 1, 12 and 16.  Therefore, claims 2-11, 13-15 and 17-20 recite the same abstract idea of “generating score based on identified risk and refining model based on score generated”.  The limitations recited in the depending claims (For example, the notifying, identifying, transmitting, storing, analyzing, determining, updating and storing steps and the specific type of data and score used) are further details of the abstract idea and not significantly more.  The concept described in claims 1-20 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 1-20 of generating score based on identified risk and refining model based on score generated is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements – using “processor” to perform the receiving, identifying, analyzing, generating, refining steps and using “user interface” to display data.  The “processor” and “interface” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The additional limitation of analyzing data using “machine learning algorithms” and refining/retraining machine learning models based on generated data is well known technology.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform the receiving, identifying, analyzing, generating, refining steps and using “user interface” to display data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Various court decisions have identified similar steps as routine and conventional (For example, arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone). The additional limitation of analyzing data using “machine learning algorithms” and refining/retraining machine learning models based on generated data is well-known technology (For example, Woodard et al. US 2016/0202074 A1, paragraph 0069 “model training component may update or re-train the machine learning model”, paragraph 0034 “machine learning algorithm”; Martinson et la. US 2018/0053102 A1, paragraph 0104 “updating…machine learning-based driver action model may include training or re-training the model”; Chai (US 20019/0049255 A1, paragraph 0075 (retrain or further train the machine learning model”;  Hu et al. US 2019/0052650 A1, paragraph 0036 “well-known, machine learning involves using analytic models and algorithms that iteratively learn from data”).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
        Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-13 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamari et al. (US 2013/0096731 A1) in view of Woodard et al. (US 2016/0202074 A1) and Fields et al. (US 9,805,601 B1).

As per Claims 1, 12, 16

Tamari (‘731) discloses
One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts, see at least paragraph 0013 (computer-readable storage medium and/or a processor… execute instructions; devices… computer program instructions)

a computing device on-board a vehicle; an interface and a processing circuit coupled to the interface *claim 16 only*, see at least paragraph 0050 (computing device can be used onboard the vehicle; processing of driving data onboard), Abstract of Tamari (interface and a processor)


receiving performance data relating to a performance of a driver of a vehicle from multiple sources, see at least paragraph 0023 (data from different sensors and/or sources for a single drive event data are correlated), paragraph 0016 (assessing driver performance; drive event of a vehicle is detected based on the sensor data detected by onboard sensors and geolocation of a vehicle)

identifying at least one risky event affecting the performance of the driver, see at least paragraph 0027 (calculate risk score…. Identify high risk driver; risky driving patterns), paragraph 0017 (assessing driver performance; driving occurrences that increase the risk of accidents)

identifying at least one risky event affecting the performance of the driver, see at least paragraph 0027 (calculate risk score…. Identify high risk driver; risky driving patterns), paragraph 0017 (assessing driver performance; driving occurrences that increase the risk of accidents), paragraph 0026 (score how risky a captured…drive event is by… assigning a numerical value that reflects its riskiness), paragraph 0051 (drive event…. sensor data values falling below predefined threshold values)

wherein the at least one risky event impacts data to fall below a predetermined threshold, see at least paragraph 0026 (score how risky a captured…drive event is by… assigning a numerical value that reflects its riskiness), paragraph 0051 (drive event…. sensor data values falling below predefined threshold values)

analyzing the performance data using a trained machine learning model to determine a severity level for each identified risky event affecting the performance of the driver, see at least paragraph 0025 (analysis of driving event profile using advanced machine learning techniques), paragraph 0050 (a score can be calculated based on the output of a trained machine learning algorithm; if particular maneuver at a particular location is classified as a driving event by the machine learning algorithm a post-processing model can compare the output to previous outputs and determine the frequency and severity of the pervious events and score the current event accordingly; score…combination of frequency and severity; risky drivers are predicted)

the trained machine learning model employing multiple types of machine learning algorithms to analyze the performance data, paragraph 0025 (analysis of the driving vent profile using advanced machine learning techniques…. can “learn” the g-force profile of a speed bump), paragraph 0050 (trained machine learning algorithm; one or more algorithms)

generating at least one score based on the performance data for presentation via a user interface, see at least paragraph 0003 (assessing performance of a driver), paragraph 0027 (calculate risk score…. Identify high risk driver; risky driving patterns), paragraph 0017 (assessing driver performance; driving occurrences that increase the risk of accidents), paragraph 0026 (score how risky a captured…drive event is by… assigning a numerical value that reflects its riskiness) and Fig 2 (communication interfaces), paragraph 0043 (score… review/display/analysis)

refining the machine learning model based the at least one score generated, see at least paragraph 0050 (machine learning; score calculation comprises a learning system that automatically improves as the score profiles are rebuilt nightly based on new information)

the steps are performed at a processor on a vehicle module on-board a vehicle *claim 12 only*, see at least paragraph 0016 (onboard sensors…. Image capturing device), paragraph 0050 (computing device can be used onboard the vehicle; processing of driving data onboard)

Tamari (‘731) discloses the refining including training the machine learning model based on at least one of a training corpus that is modified based on the performance data, see at least paragraph 0050 (machine learning; score calculation comprises a learning system that automatically improves as the score profiles are rebuilt nightly based on new information) and paragraph 0026 (score how risky a captured…drive event is by… assigning a numerical value that reflects its riskiness), but fails to explicitly disclose retraining the machine learning model.  Woodard (‘074) discloses retraining machine learning model, see at least paragraph 0069 (the model training component may update or re-train the machine learning model with newly received… data).  Both Tamari and Woodard are directed toward obtaining travel data via onboard sensors.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Tamari’s invention to include the risky event negatively impacts the performance data.  One would have been motivated to do so for the benefit of retraining machine learning model.  One would have been motivated to do so for the benefit of increasing accuracy by retraining model with newly received data.

Tamari (‘731) discloses wherein the at least one risky event impacts data to fall below a predetermined threshold, see at least paragraph 0026 (score how risky a captured…drive event is by… assigning a numerical value that reflects its riskiness), paragraph 0051 (drive event…. sensor data values falling below predefined threshold values), but fails to explicitly disclose the risky event negatively impacts the performance data.  Fields (‘601) teaches risky event negatively impacts performance data to fall below a predetermined threshold, see at least column 61, line 65- 67 and column 62, lines 1-7 (vehicle may be determined to be associated with a heightened risk when the received evaluation data indicates that the vehicle or driver has received more than a threshold number of negative evaluations or has an evaluation score below a lower threshold; vehicle is typically operated in improper manner or in a manner that results in increased risk to nearby vehicles).  Both Tamari and Fields are directed toward generating score base on driving behaviors.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Tamari’s invention to include the risky event negatively impacts the performance data.  One would have been motivated to do so for the benefit of allowing determination to be made based on negative impacts.  


As per Claim 3

Tamari (‘731) discloses wherein the performance data is selected from at least one of sensor data, data from a diagnostic module, data from an engine control unit module, and data from a self-driving module, see at least paragraph 0023 (data from different sensors and/or sources for a single drive event data are correlated), paragraph 0016 (assessing driver performance; drive event of a vehicle is detected based on the sensor data detected by onboard sensors and geolocation of a vehicle)

As per Claims 4, 13, 17

Tamari (‘731) discloses triggering, by the processor, recording of video data using a camera on-board the vehicle and analyzing, by the processor, the recorded video data using vehicle threshold events to identify the at least one risky event, see at least paragraph 0018 (onboard sensors comprise…. Image capturing device e.g. video camera), paragraph 0022 (comparing received sensor data with predefined thresholds and/or with predefined drive event profiles), paragraph 0049 (drive event is detected… received data from the sensors is analyzed…. exceed a threshold), paragraph 0016 (captured drive events are assigned risk scores)

As per Claim 5

Tamari (‘731) discloses wherein a memory device on-board the vehicle saves 10 second of the recorded video before and after the at least one risky event, see at least paragraph 0018 (onboard sensors comprises… video camera), paragraph 0019 monitoring is carried out in a continuous fashion), paragraph 0052 (continuously save sensor data; save data stored in one or more sensor memory buffers to a persistent storage; capturing pre-event, during—event and post-event data allows the circumstances leading up to the drive event e.g. accident, during the drive event, and after the drive event to be documented) *continuous fashion = able to save 10 second before and after*
 
As per Claim 9

Tamari (‘731) discloses wherein the at least one score is generated on-board the vehicle, see at least paragraph 0050 (a smaller computing device can be used onboard the vehicle to calculate a drive event score)

As per Claim 10

Tamari (‘731) discloses updating the least one score based after the severity level has been assigned to the at least one risky event, see at least paragraph 0025 (analysis of driving event profile using advanced machine learning techniques), paragraph 0050 (a score can be calculated based on the output of a trained machine learning algorithm; if particular maneuver at a particular location is classified as a driving event by the machine learning algorithm a post-processing model can compare the output to previous outputs and determine the frequency and severity of the pervious events and score the current event accordingly; score…combination of frequency and severity; risky drivers are predicted/ score calculation comprises a learning system that automatically improves as the score profiles are rebuilt nightly based on new information) 

Tamari (‘731) discloses storing the updated score on an on-board memory device located on the vehicle and transmitting the updated score to a remote data database, paragraph 0050 (computing device can be used onboard the vehicle to calculate a drive event score in real time) and paragraph 0058 (upload data to remote server; data is unloaded to persistent storage), paragraph 0050 (a score can be calculated based on the output of a trained machine learning algorithm; score calculation comprises a learning system that automatically improves as the score profiles are rebuilt nightly based on new information)
 
As per Claim 11

Tamari (‘731) discloses wherein the at least one score is a driver score, see at least paragraph 0027 (driver risk score), but fails to explicitly disclose the at least one score is a trip score.  Fields (‘601) teaches disclose the at least one score is a trip score, see at least column 40, lines 57-60 (determining a driving score for the…vehicle trip based upon the one or more processors analyzing the telematics data for the vehicle trip).   Both Tamari and Fields are directed toward generating score base on driving behaviors.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Tamari’s invention to include the at least one score is a trip score.  One would have been motivated to do so for the benefit of allowing driving risk associated with a specific trip to be analyzed.  

Claims 2, 7-8, 15 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamari et al. (US 2013/0096731 A1) in view of Woodard et al. (US 2016/0202074 A1) and Fields et al. (US 9,805,601 B1), as applied to claims 1, 12 and 16, and further in view of Wilson (US 2015/0266455 A1).

As per Claim 2

Tamari (‘731) discloses calculating a score, see at least paragraph 0050, but fails to explicitly disclose notifying at least one user of the at least one score via the user interface.  Wilson (‘455) teaches notifying at least one user of the at least one score via the user interface, see at least paragraph 0073 (risk score may be provided to the driver and/or supervisor via… sending an electronic message to the driver via SMS text message or email).  Both Tamari and Wilson are directed toward determining risk score based on vehicle performance.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Tamrai’s invention to include notifying at least one user of the at least one score via the user interface.  One would have been motivated to do so for the benefit of allowing user to make decision based on the score.

As per Claims 7, 15, 19

Tamari (‘731) discloses triggering storing of vehicle data from a diagnostic module, an engine control unit module, and analyzing the stored vehicle data vehicle threshold events to identify the at least one risky event, see at least paragraph 0021 (driver performance analysis; on-board diagnostics interface), paragraph 0035 (engine sensor), Abstract of Amari (causing storage of driving data), paragraph 0022 (comparing sensor data with predefined thresholds; drive event), paragraph 0049 (threshold …indicate an event has likely occurred), paragraph 0047 (driving occurrences or behaviors that increase the risk of accidents), but fails to explicitly disclose storing vehicle data from self-driving module.  Wilson (‘455) teaches storing vehicle data from self-driving module, see at least paragraph 0007 (driving data…. Autonomous …driving), paragraph 0032 (autonomous..vehicles).  Both Tamari and Wilson are directed toward determining risk score based on vehicle performance.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Tamrai’s invention to include storing vehicle data from self-driving module.  One would have been motivated to do so for the benefit of increasing accuracy by allowing autonomous driving data to be analyzed too.

As per Claims 8, 20

Tamari (‘731) discloses determining an occurrence of an accident from the performance data and transmitting information related to the accident to a party, see at least paragraph 0016 (driver performance…. drive event is detected) and paragraph 0017 (driving events may comprise accidents), paragraph 0045 (requested data would then be transmitted via communications module to the remote user), but fails to explicitly disclose transmitting information to a third party.  Wilson (‘455) teaches transmitting information to a third party, see at least paragraph 0038 (client device may be used to access… driving data; third party…may operate client device), paragraph 0076 (driving accident).  Both Tamari and Wilson are directed toward determining risk score based on vehicle performance.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Tamrai’s invention to include transmitting information to a third party.  One would have been motivated to do so for the benefit of allowing data to be shared.


Claims 6, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamari et al. (US 2013/0096731 A1) in view of Woodard et al. (US 2016/0202074 A1) and Fields et al. (US 9,805,601 B1), as applied to claims 1, 12 and 16, and further in view of Wilson (US 2015/0266455 A1) and Hu et al. (US 2019/0382031 A1).


As per Claims 6, 18

Tamari (‘731) discloses identifying an object outside the vehicle from the recorded video affecting the performance data and transmitting latitude and longitude coordinates to determine an effect of the object on the at least one risky event, see at least paragraph 0066 (look at video…outside of the vehicle… to determine… whether a vehicle was too close… whether they stopped abruptly due to a child running into the street), paragraph 0025 (riskiness; scoring of a driver event…. Longitude, latitude and/or altitude coordinates), but fails to explicitly disclose the object is identified using an object detection algorithm and transmitting the identified object to a diagnostic module processor for further processing.  Wilson (‘455) teaches the object is identified using an object detection algorithm and transmitting the identified object to a diagnostic module processor for further processing, see at least paragraph 0032 (object characterization is widely used in intelligent autonomous or semiauthonomous vehicles to gain some understanding of objects ahead of the vehicle in order to determine if some action is necessary), paragraph 0057 (latitude and longitude), paragraph 0132 (objects can be identified remotely, the movement patterns can be predicted by the system identifying those objects).  Both Tamari and Wilson are directed toward determining risk score based on vehicle performance.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Tamrai’s invention to include the object is identified using an object detection algorithm and transmitting the identified object to a diagnostic module processor for further processing.  One would have been motivated to do so for the benefit of reducing risk.

Tamari (‘731) discloses identifying an object outside the vehicle from the recorded video affecting the performance data and transmitting latitude and longitude coordinates to determine an effect of the object on the at least one risky event, see at least paragraph 0066 (look at video…outside of the vehicle… to determine… whether a vehicle was too close… whether they stopped abruptly due to a child running into the street), paragraph 0025 (riskiness; scoring of a driver event…. Longitude, latitude and/or altitude coordinates), but fails to explicitly disclose transmitting coordinates of the identified object.  Hu et al. (‘031) teaches transmitting coordinates of identified object (obstacle), see at least paragraph 0003 (absolute coordinates such as longitudes and latitudes), paragraph 0062 (determine the location for the ADV and location of each of the obstacles e.g. other vehicles, bikers, street signs, pedestrians, buildings etc. perceived using the absolute coordinate information), paragraph 0065 (a longitudinal distance and a lateral distance between the ADV and the obstacle can be calculated)  Both Tamari and Hu are directed toward receiving driving data from onboard sensors.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Tamrai’s invention to include transmitting coordinates of the identified object.  One would have been motivated to do so for the benefit of reducing risk.

As per Claim 14


Tamari (‘731) discloses a diagnostic module in communication with on-board vehicle module and identifying an object outside the vehicle from the recorded video affecting the performance data and transmitting latitude and longitude coordinates to determine an effect of the object on the at least one risky event, see at least paragraph 0038 (onboard sensors that captures images such as video or still cameras), paragraph 0021 (on-board diagnostics interface), paragraph 0066 (video…outside of the vehicle… to determine… whether a vehicle was too close… whether they stopped abruptly due to a child running into the street), paragraph 0025 (riskiness; scoring of a driver event…. Longitude, latitude and/or altitude coordinates), but fails to explicitly disclose the object is identified, by a diagnostic module, using an object detection algorithm and transmitting the identified object to a diagnostic module processor for further processing.  Wilson (‘455) teaches object is identified , by a diagnostic module, using an object detection algorithm and transmitting the identified object to a diagnostic module processor for further processing, see at least paragraph 0032 (object characterization is widely used in intelligent autonomous or semiauthonomous vehicles to gain some understanding of objects ahead of the vehicle in order to determine if some action is necessary), paragraph 0057 (latitude and longitude), paragraph 0132 (objects can be identified remotely, the movement patterns can be predicted by the system identifying those objects).  Both Tamari and Wilson are directed toward determining risk score based on vehicle performance.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Tamrai’s invention to include the object is identified , by a diagnostic module, using an object detection algorithm and transmitting the identified object to a diagnostic module processor for further processing.  One would have been motivated to do so for the benefit of reducing risk.

Tamari (‘731) discloses identifying an object outside the vehicle from the recorded video affecting the performance data and transmitting latitude and longitude coordinates to determine an effect of the object on the at least one risky event, see at least paragraph 0066 (look at video…outside of the vehicle… to determine… whether a vehicle was too close… whether they stopped abruptly due to a child running into the street), paragraph 0025 (riskiness; scoring of a driver event…. Longitude, latitude and/or altitude coordinates), but fails to explicitly disclose transmitting coordinates of the identified object.  Hu et al. (‘031) teaches transmitting coordinates of identified object (obstacle), see at least paragraph 0003 (absolute coordinates such as longitudes and latitudes), paragraph 0062 (determine the location for the ADV and location of each of the obstacles e.g. other vehicles, bikers, street signs, pedestrians, buildings etc. perceived using the absolute coordinate information), paragraph 0065 (a longitudinal distance and a lateral distance between the ADV and the obstacle can be calculated)  Both Tamari and Hu are directed toward receiving driving data from onboard sensors.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Tamrai’s invention to include transmitting coordinates of the identified object.  One would have been motivated to do so for the benefit of reducing risk.

Additional relevant reference found but not used in the rejection: Slusar et al. (US 9,672,570 B1).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIA-YI LIU/Primary Examiner, Art Unit 3695